


109 HRES 977 IH: Reinforcing the Federal Government’s

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 977
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Ms. McCollum of
			 Minnesota (for herself, Mr.
			 Kildee, Mr. Grijalva,
			 Mr. Holt, Mr. Oberstar, Mr.
			 Boren, Mr. Davis of
			 Illinois, Mr. Udall of
			 Colorado, Mr. Kind,
			 Mr. Udall of New Mexico,
			 Mr. Moore of Kansas,
			 Mr. George Miller of California,
			 Ms. Herseth,
			 Mr. Filner,
			 Mr. Hinojosa,
			 Mr. Payne,
			 Mr. Moran of Virginia, and
			 Mr. Kennedy of Rhode Island) submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Resources, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Reinforcing the Federal Government’s
		  Federal trust relationship and commitment to working with American Indian
		  Nations to empower, promote, and support the educational development of
		  American Indian and Alaska Native children and youth.
	
	
		Whereas the Federal Government has established educational
			 priorities to ensure that all American children are adequately prepared and
			 educated to be productive, healthy citizens;
		Whereas the Federal Head Start program was created to
			 ensure access to quality early education, to promote school readiness, and to
			 help prepare low-income children for success in kindergarten and beyond, and
			 low-income American Indian and Alaska Native children are among the more than
			 half of all eligible children who are not receiving services because Head Start
			 is consistently underfunded;
		Whereas the Federal Government seeks to promote the
			 development of all children and has enacted the No Child Left Behind Act (NCLB
			 Act) to ensure that all children receive a quality education and that academic
			 progress among all children is measured;
		Whereas the President of the United States signed an
			 Indian Education Executive Order on April 30, 2004, that reaffirms the right of
			 every American Indian and Alaska Native child to the highest quality education
			 that meets their unique cultural and academic needs;
		Whereas the Federal Government has demonstrated its
			 commitment to preserving and strengthening American Indian culture and language
			 by enacting the Higher Education Act of 1965, the Indian Education Act (1972),
			 the Indian Self-Determination and Education Assistance Act (1975), and the
			 Native American Languages Act (1990);
		Whereas there are more than 815,000 American Indian and
			 Alaska Native children that are striving to be healthy and productive
			 citizens;
		Whereas the high school graduation rate for American
			 Indian and Alaska Native youth is 54 percent and the college readiness rate is
			 14 percent, and those rates are significantly less than the rates of white
			 students, which are 72 and 37 percent, respectively;
		Whereas the Bureau of Indian Affairs, which receives
			 Federal appropriations for Indian Education, including school construction, to
			 fulfill treaty obligations has been consistently underfunded and unable to meet
			 the educational needs of American Indian and Alaska Native children and
			 youth;
		Whereas one-third of the 184 Bureau of Indian Affairs
			 Schools are in poor condition and in need of repair, and most of the facilities
			 and structures of these schools have exceeded their useful life,
			 as described in the NCLB Act;
		Whereas the Federal Government recognizes that American
			 Indian and Alaska Native people possess a rich culture and history that has
			 significantly contributed to development of the United States and therefore
			 must be preserved for all Americans;
		Whereas the NCLB Act recognizes the importance of American
			 Indian and Alaska Native culture and language through title VII, and research
			 has shown that language and culture-based programs increase student performance
			 and success and contribute significantly to the success of American Indian and
			 Alaska Native students and to the betterment of all American children;
		Whereas Tribal colleges and universities are designed to
			 promote the higher education of American Indian and Alaska Native students and
			 the Federal Government supports the education priorities of Tribal Nations
			 through Federal TRIO programs, Pell Grants, and other Federal student financial
			 aid, and yet these critical programs designed to enhance college readiness and
			 access have been severely underfunded by the Federal Government;
		Whereas after-school activities serve as a significant
			 enrichment mechanism for American Indian and Alaska Native students, because
			 such activities allow youth opportunities to interact with peers, actively
			 engage with elders, and participate in cultural activities, and research
			 indicates that after-school activities are important in fostering positive
			 youth development and promoting a positive cultural identity;
		Whereas the economic status of American Indian and Alaska
			 Native communities is significantly lower than the general United States
			 population, as demonstrated by the fact that 31 percent of American Indian and
			 Alaska Native children were living in poverty in 2004;
		Whereas research indicates that poverty is not only
			 indicative of economic hardship, but also of other outcomes that negatively
			 affect educational development and attainment; and
		Whereas educational attainment for American Indian and
			 Alaska Native people is positively linked with an improved housing environment,
			 economic and food security, and an overall healthy lifestyle, and education
			 serves as a mechanism to promote and strengthen families and communities: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)affirms the
			 Federal Government’s special legal and political relationship with American
			 Indian and Alaska Native people by recognizing the sovereignty of Tribal
			 Nations;
			(2)calls upon the
			 Federal Government, including the Bureau of Indian Affairs and the Department
			 of Education, to recognize and fulfill its trust responsibilities and
			 consultation obligations to American Indian and Alaska Native people and
			 communities;
			(3)acknowledges that
			 the past Federal policies of the forced removal of children from reservations
			 to boarding schools have negatively impacted American Indian and Alaska Native
			 families, communities, and youth;
			(4)urges the Federal
			 Government to promote success and eliminate disparities among American Indian
			 and Alaska Native children and youth during consideration of the
			 reauthorizations of Head Start and the No Child Left Behind Act, and through
			 the Federal appropriations process;
			(5)urges the Federal
			 Government to recognize, promote, and work towards strengthening the
			 educational needs of American Indian and Alaska Native youth and
			 families;
			(6)reinforces the educational commitment to
			 promote the best interests of American Indian and Alaska Native children by
			 reinforcing native cultural and language development which strengthens,
			 preserves, and promotes cultural identity, and recognizes that it is imperative
			 that the Federal Government sharpen its focus and commitment to title VII of
			 the No Child Left Behind Act consistent with the desires of American Indian and
			 Alaska Native people; and
			(7)recognizes that
			 education is significantly linked to overall quality of life and therefore must
			 be prioritized and organized to meet the unique and specialized needs of
			 American Indian and Alaska Native students.
			
